     Case 2:19-cv-00910-RAJ-MLP Document 37 Filed 07/12/19 Page 1 of 2


 1
 2
 3
 4                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 5                                 AT SEATTLE
 6
     ALISON HALL−O'NEIL ET AL.,
 7
                      Plaintiff(s),
 8                                                   CASE NO.
           v.                                        2:19−cv−00910−RAJ−MLP
 9
     AMAZON.COM INC ET AL.,
10                                                   MINUTE ORDER REASSIGNING
                                                     CASE
11
                    Defendant(s).
12
13
14
15    This action has been assigned to the Honorable Richard A. Jones, United

16    States District Judge. All future documents filed in this case must bear the cause

17    number 2:19−cv−00910−RAJ−MLP and bear the Judge's name in the upper

18    right hand corner of the document.

19
      It appearing from the files and records herein that this is an appropriate matter
20
      to refer to a full−time United States Magistrate Judge for the purposes hereinafter
21
      set forth, pursuant to Local Rule MJR 6 and General Order 02−19, now therefore,
22
23    IT IS ORDERED that the above entitled action be referred to the Honorable
24    Michelle L. Peterson, who is directed and empowered to conduct hearings and
25    make any further necessary orders consistent with the Local Rules and the
26
     Case 2:19-cv-00910-RAJ-MLP Document 37 Filed 07/12/19 Page 2 of 2


 1
      instructions of the District Judge to whom the case is assigned.
 2
 3    DATED July 12, 2019
                                               William M. McCool
 4                                             Clerk of Court
 5                                             By: /s/ Tim Farrell
                                                  Deputy Clerk
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23

24
25
26
